Name: Commission Regulation (EC) No 2537/95 of 30 October 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in wine, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates
 Type: Regulation
 Subject Matter: agricultural policy;  beverages and sugar;  foodstuff
 Date Published: nan

 Avis juridique important|31995R2537Commission Regulation (EC) No 2537/95 of 30 October 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in wine, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion rates Official Journal L 260 , 31/10/1995 P. 0010 - 0014COMMISSION REGULATION (EC) No 2537/95 of 30 October 1995 amending the Regulations that fixed, prior to 1 February 1995, certain prices and amounts in the market in wine, of which the value in ecus was adapted as a consequence of abolishing the corrective factor for agricultural conversion ratesTHE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (1), as last amended by Regulation (EC) No 150/95 (2), and in particular Article 13 (1) thereof, Whereas the value in ecus of certain prices and amounts was modified, with effect from 1 February 1995, by virtue of Article 13 (2) of Regulation (EEC) No 3813/92, in order to cancel the effects of abolishing the correction factor of 1,207509, which applied until 31 January 1995 to conversion rates used in agriculture; whereas the new ecu values of the prices and amounts concerned were established from 1 February 1995 in accordance with the rules laid down in Article 13 (2) of Regulation (EEC) No 3813/92 and Article 18 (1) of Commission Regulation (EEC) No 1068/93 of 30 April 1993 on detailed rules for determining and applying the agricultural conversion rates (3), as last amended by Regulation (EC) No 1053/95 (4); Whereas, in accordance with Article 18 (2) of Regulation (EEC) No 1068/93, in order to avoid confusion and facilitate the application of the common agricultural policy, it is necessary to replace the value in ecus of the prices and amounts concerned where they are not of periodic application, and where they are applicable at least from: - 1 January 1996 in respect of the amounts not concerned by a marketing year, - the beginning of the 1995/96 marketing year in the other cases; which appear in Regulations that came into force before 1 February 1995; whereas the Regulations concerned should therefore be amended: 1. Commission Regulation (EEC) No 3388/81 (5), as last amended by Regulation (EC) No 1685/95 (6); 2. Commission Regulation (EEC) No 1059/83 (7), as last amended by Regulation (EEC) No 2192/93 (8); 3. Council Regulation (EEC) No 1442/88 (9), as last amended by Regulation (EC) No 1548/95 (10); 4. Council Regulation (EEC) No 1600/92 (11), as last amended by Commission Regulation (EC) No 2417/95 (12); 5. Council Regulation (EEC) No 1601/92 (13), as last amended by Regulation (EC) No 2417/95; 6. Commission Regulation (EEC) No 3233/92 (14), as last amended by Regulation (EEC) No 2192/93; 7. Commission Regulation (EC) No 3112/93 (15); Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 In consequence of the adjustment applied with effect from 1 February 1995, pursuant to Article 13 (2) of Regulation (EEC) No 3813/92 and to Article 18 (1) of Regulation (EEC) No 1068/93, to certain prices and amounts in ecus in the market in wine, the Regulations referred to in Articles 2 to 8 are hereby amended in accordance with the provisions set out therein. Article 2 Article 4 of Regulation (EEC) No 3388/81 is replaced by the following: '1. The amount of the security in respect of import licences shall, according to the products, be as set out in the tables below: >TABLE> 2. The amount of the security in respect of export licences shall be 1,208 ECU/hl`. Article 3 Regulation (EEC) No 1059/83 is amended as follows: 1. in Article 12 (a): - 'ECU 0,0142` is replaced by 'ECU 0,01715`, - 'ECU 0,0209` is replaced by 'ECU 0,02524`; 2. in Article 12 (c): - 'ECU 0,0169` is replaced by 'ECU 0,02041`, - 'ECU 0,0250` is replaced by 'ECU 0,03019`; 3. in Article 12 (d): - 'ECU 0,0566` is replaced by 'ECU 0,06835`, - 'ECU 0,0625` is replaced by 'ECU 0,07547`; 4. in Article 12 (e): - 'ECU 0,0566` is replaced by 'ECU 0,06835`. Article 4 Regulation (EEC) No 1442/88 is amended as follows: 1. in Article 2 (1): - 'ECU 3 600` is replaced by 'ECU 4 347`, - 'ECU 1 200` is replaced by 'ECU 1 449`, - 'ECU 2 800` is replaced by 'ECU 3 381`, - 'ECU 3 500` is replaced by 'ECU 4 226`, - 'ECU 3 800` is replaced by 'ECU 4 589`, - 'ECU 5 250` is replaced by 'ECU 6 339`, - 'ECU 7 150` is replaced by 'ECU 8 634`, - 'ECU 9 200` is replaced by 'ECU 11 109`, - 'ECU 10 200` is replaced by 'ECU 12 317`, - 'ECU 10 800` is replaced by 'ECU 13 041`, - 'ECU 8 400` is replaced by 'ECU 10 143`, - 'ECU 7 200` is replaced by 'ECU 8 694`, - 'ECU 6 000` is replaced by 'ECU 7 245`. 2. in Article 2 (2): - 'ECU 600` is replaced by 'ECU 724,5`; 3. in Article 2 (5): - 'ECU 2 500` is replaced by 'ECU 3 019`, - 'ECU 1 000` is replaced by 'ECU 1 208`, - 'ECU 1 600` is replaced by 'ECU 1 932`, - 'ECU 2 200` is replaced by 'ECU 2 657`, - 'ECU 2 800` is replaced by 'ECU 3 381`, - 'ECU 5 000` is replaced by 'ECU 6 038`, - 'ECU 6 200` is replaced by 'ECU 7 487`, - 'ECU 6 500` is replaced by 'ECU 7 849`, - 'ECU 5 500` is replaced by 'ECU 6 641`, - 'ECU 300` is replaced by 'ECU 362,3`, - 'ECU 3 500` is replaced by 'ECU 4 226`. Article 5 Regulation (EEC) No 1600/92 is amended as follows: 1. in Article 21, 'ECU 0,0197` is replaced by 'ECU 0,02379`, 2. in Article 22, 'ECU 394,83` is replaced by 'ECU 476,76`, 3. in Article 29, 'ECU 394,83` is replaced by 'ECU 476,76`. Article 6 In Article 19 of Regulation (EEC) No 1601/92, 'ECU 394,83` is replaced by 'ECU 476,76`. Article 7 In Article 1 of Regulation (EEC) No 3233/92, 'ECU 10` is replaced by 'ECU 12,08`. Article 8 Regulation (EC) No 3112/93 is hereby amended as follows: 1. in Article 1, 'ECU 394,83` is replaced by 'ECU 476,76`; 2. in Article 5, 'ECU 0,0197` is replaced by 'ECU 0,02379`. Article 9 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply, for each amount concerned, from the date of the first application of the agricultural conversion rate introduced on 1 February 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 1995. For the Commission Franz FISCHLER Member of the Commission